Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 1 of 54




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN

                         Plaintiff

                   v.
                                                      Case Number:    0:20-cv-61912
  INFOWARS, LLC, et al

                        Defendants.


   PLAINTIFF LARRY KLAYMAN’S OPPOSITION TO DEFENDANT ROGER STONE’S
     MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS

         Plaintiff Larry Klayman (“Mr. Klayman”) hereby submits the following in response to

  Defendant Roger Stone’s (“Defendant Stone”) Motion to Dismiss, Motion to Strike, and Motion

  for Sanctions.

  I.     INTRODUCTION

         As the Complaint alleges, Defendant Stone, who had been indicted thought that Mr.

  Klayman and his client, Dr. Jerome Corsi (“Dr. Corsi”) were out to harm him, even though they

  were not. Comp. ¶ 9. Defendant Stone also thought that Randy Credico was out to harm him,

  and as a result, Defendant Stone threatened to kill Mr. Credico and his service dog. Comp. ¶ 24.

  During the course of his threats towards Mr. Credico, he also threatened bar complaints against

  Margaret Kuntzler, the wife of deceased activist William Kuntzler and Mr. Credico’s best friend.

  Not surprisingly, Defendant Stone has done the same here to Mr. Klayman, and has even paid

  individuals as surrogates to do so – another key part of Defendant Stone’s modus operandi.

  Defendant Stone pattern and practice of threatening those he deems as threats extends all the way

  to federal judges, as he threatened the presiding judge in his criminal case, the Honorable Amy

  Berman Jackson (“Judge Jackson”), by posting on Instagram a photo of Judge Jackson’s head




                                                  1
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 2 of 54




  with crosshairs aimed to it – signaling to his supporters that Judge Jackson be harmed or even

  killed. Comp. ¶ 30.

         In this instant case, as set forth in the Complaint, Defendant Stone felt threatened by Dr.

  Corsi and his counsel, Mr. Klayman, because Defendant Stone was a focal point of Special

  Counsel Robert Mueller’s (“Special Counsel Mueller”) Russian collusion investigation and later

  prosecution. He was fearful that Dr. Corsi would testify truthfully to Special Counsel Mueller if

  he was to be called as a witness, which, given his apparent paranoia, incorrectly would have

  sealed his conviction, which later occurred on seven felony counts in any event even without Dr.

  Corsi’s testimony. (Contrary to the false statement in Stone’s brief, his own counsel subpoenaed

  Dr. Corsi, as did the government’s prosecutors, as he was witness number 1 in Stone’s

  indictment. Ultimately, Special Counsel Mueller did also not require Dr. Corsi’s testimony, as

  Defendant Stone was convicted on seven counts of perjury, witness tampering and obstruction of

  justice and was sentenced to 40 months in a federal penitentiary.

         To that end, Defendant Stone has worked together closely in concert with his co-

  Defendants, the Infowars Defendants to try Mr. Klayman’s legal career and reputation as a

  public interest advocate and private attorney, thinking that if he harmed Klayman this would also

  harm Corsi, who was never indicted thanks in large part to Klayman’s legal representation. This

  is expressly set forth in the Complaint:

         The InfoWars Defendants, acting in concert, as part of their latest scheme for
         notoriety, fame, and profit, are have at all material times been working in concert
         with Defendant Stone to defame, intimidate, and threaten Plaintiff. Comp. ¶ 22.

  Defendant Stone, in concert with the Infowars Defendants, did the same to try to destroy Dr.

  Corsi’s career as an investigative journalist as well as his reputation. Defendant Stone’s

  motivations were clear. If Dr. Corsi and Mr. Klayman’s reputations were severely harmed, then




                                                  2
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 3 of 54




  he would be insulated from Dr. Corsi’s truthful testimony.

         Specifically, Defendant Stone personally broadcasted severely defamatory statements

  about both Mr. Klayman and Dr. Corsi through the Infowars network, as has directed his

  Infowars co-Defendant colleagues to participate with him do the same. These defamatory

  statements are set forth in full in the Complaint: They include that:

         (1) Mr. Klayman has “never actually won a courtroom victory in his life.”
         Comp. ¶ 39.

         (2) “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the
         current president of Judicial Watch] why he left. He was ‘ousted’ because of
         a ‘sexual harassment complaint.’” Comp. ¶ 40.

         (3) “He’s (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an
         egomaniac, and he could be the single worst lawyer in America. With him as
         Jerry Corsi’s lawyer, Corsi may get the electric chair. So your idea that he’s
         a good guy is entirely wrong” Comp. ¶ 43.

         (4) “For those people out there who think…that Larry Klayman’s IQ is
         higher than 70, you’re wrong…” Comp. ¶ 46.

  As set forth in detail below, not only are these statements patently false, they were made with

  actual knowledge of their falsity and therefore with malice.

         These acts were perpetrated by Defendant Stone and his close-knit colleagues at Infowars

  simply because he perceived Mr. Klayman and his client, Dr. Corsi, as threats, both personally

  and particularly as competitors. He has therefore tried to eliminate Plaintiffs by maliciously and

  vindictively destroying their reputations and careers – all for his own personal gain.

  II.    LEGAL ARGUMENT

         Curiously, Defendant Stone makes no arguments regarding the substance of Mr.

  Klayman’s complaint. His sole basis for arguing for dismissal is because he was served one day

  outside of the 120 days provided for under the Florida Rules of Civil Procedure. Thus, any

  argument pertaining to the substance of Mr. Klayman’s complaint must be treated as conceded. It



                                                   3
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 4 of 54




  is easy to see why Defendant Stone chose this tactic – there are no substantive defenses available

  to his clearly defamatory conduct.

         A.      Defendant Stone Offers No Argument Regarding Defamation

         For instance, as alleged in paragraph 40 of the Complaint, Defendant Stone maliciously

  stated: He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of

  Judicial Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’” This

  is a false statement of fact. As pled in the Complaint, Mr. Klayman “left Judicial Watch

  voluntarily on his own accord in order to run for U.S. Senate in Florida in 2003 -2004.”

  Comp. ¶ 41. This is also a fact. Defendant Stone’s false revisionist history is therefore a

  malicious and false statement of fact.

         Furthermore, as the final “nail in the coffin” to the Infowars Defendants’

  assertions, Thomas Fitton (“Fitton”), under oath, at a deposition in another matter

  testified that “[y]ou [Mr. Klayman] weren’t ousted as a result of a sexual harassment

  complaint.” Exhibit 1. This conclusively shows that Defendant Stone, in concert with

  the Infowars Defendants, published an objectively verifiable false statement. Indeed, at

  the same deposition, Fitton admits to never haven spoke to Stone, which shows that

  Stone simply made this lie up. Exhibit 1. Stone admitted under oath in a deposition that

  he did not speak to Fitton about this either, so its clear that Stone made this up to

  defame Mr. Klayman. Exhibit 1.

         As for actual malice, Mr. Klayman has submitted an affidavit buttressing his well -

  pled allegations. The affidavit shows exactly how Defendant Stone knew at all material times

  that the statements that he made on Infowars, in concert with the Infowars Defendants, were

  false or at minimum acted with reckless disregard for the truth. Exhibit 2; Affidavit of Larry

  Klayman


                                                  4
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 5 of 54




         Defendant Stone was a “political consultant” who claimed to help get presidents
         and other politicians elected. The firm made money by then lobbying the very
         men they put in office.
         Defendant Stone backed Republican candidate Jack Kemp for President and he
         recommended that I be put on the executive finance committee, which also
         included Donald J. Trump.
         Because Defendant Stone knew of my successes and capabilities as a private
         lawyer, he told me that he had recommended me for U.S. Attorney when George
         Bush was President in 1992.
         In 1996, at a Republican Convention in San Diego, California, Defendant Stone
         was filmed at a “toga party” with his wife at a “swingers party.
         The media at the time went after Defendant Stone because of his alleged
         participation in the “sex party” and created a scandal.
         The media alleged at the time that Defendant Stone solicited sex half-naked, and
         that there was a picture of Defendant Stone in a compromising position to back up
         the story.
         Defendant Stone contacted me and, because he knew my capabilities and acumen
         as a lawyer, retained me to represent him to get the media to cease what he
         claimed then was a smear campaign.
         I successfully got the media to back off Defendant Stone through my skill as a
         lawyer and Defendant Stone was grateful. Exhibit 2 at ¶ 37 – 44.

  Furthermore:

         Because he was aware of my prior successes at Judicial Watch and before,
         Defendant Stone wanted to work with me as my U.S. Senate campaign manager.
         During this time, the spring, summer, and fall of 2003, and in preparation for my
         U.S. Senate run, Defendant Stone researched and kept books and records of many
         of my accomplishments. He had several binders (2-3 feet) full of information
         about me and the victories that I had obtained at Judicial Watch and elsewhere.
         Again, because Defendant Stone knew of my successes and legal political
         acumen, Defendant Stone wanted to be on my team and help me run for the U.S.
         Senate.
         Defendant Stone thus knew of many cases I had won in courtrooms and other
         legal accomplishments and in fact had kept records of successes in a book of my
         accomplishments. Exhibit 2 at ¶ 49-50.

  Given this affidavit, which shows that Defendant Stone had actual knowledge of Mr. Klayman’s

  numerous successes and courtroom victories – to the extent that he wanted to work with Mr.

  Klayman as his campaign manager – it is clear that he had actual knowledge that his statements

  pertaining to Mr. Klayman’s abilities as an attorney were patently false. Otherwise, why would

  Defendant Stone want to “hitch his wagon” to someone that he knew had an “I.Q. of 70” or had



                                                5
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 6 of 54




  “never actually won a courtroom victory in his life?”

         Indeed, Defendant Stone had actual knowledge of Mr. Klayman’s many courtroom

  victories. Mr. Klayman’s affidavit sets forth that he was “on the trial team that successfully

  broke up the AT&T monopoly- creating competition in the telecommunications industry.”

  Exhibit 2 ¶ 13. Furthermore:

         Because of my work during the time I ran Judicial Watch, a court ruled that
         President William Clinton committed a crime during the Filegate litigation. I also
         triggered the famous Chinagate scandal in a Freedom of Information Act, 5
         U.S.C. § 552 et seq., which gave rise to Judicial Watch ultimately being awarded
         almost a million dollars. I filed cases which ended Bill and Hillary Clinton's
         attempted illegal purchase at below market rates for their mortgage of their home
         at Chappaqua, New York and ended the illegal payment of legal fees to the
         Clintons by State Farm, which was a form of bribery. I also participated in the
         famous Gore v. Bush litigation in Tallahassee, Florida that settled the 2000
         presidential elections by the U.S Supreme Court. I also brought a case under the
         Foreign Agents Registration Act ("FARA") over the Cheney Energy Task Force
         that made its way to the U.S. Supreme Court. Exhibit 2 ¶ 20.

         On December 16, 2013, Judge Richard J. Leon granted my request for a
         preliminary injunction in my case against the National Security Agency ("NSA")
         and the Obama administration, when Judge Leon found for the first time in
         history that the collection of metadata telephony records by the NSA was likely
         unconstitutional.

         Because of that ruling, Congress enacted the USA Freedom Act, which sought to
         end illegal and unconstitutional mass surveillance by government intelligence
         agencies and the Federal Bureau of Investigation ("FBI").

         I obtained a jury verdict in the U.S. District Court for the Southern District of
         Florida against my former public interest group Judicial Watch, which was then
         run by Fitton, for maliciously defaming me in the amount of $181,000, which
         included punitive damages.

         My client Sheriff Joe Arpaio and I were the first to challenge former President
         Obama's unconstitutional executive amnesty for over 5 million illegal aliens and
         were ultimately successful, along with 25 other attorneys general, in front of the
         U.S. Supreme Court. Exhibit 2 ¶¶ 22-25.

  These courtroom victories, and many more as attested to in Mr. Klayman’s affidavit at Exhibit 2,

  were all highly publicized and Defendant Stone knew of them at all material times. Accordingly,



                                                  6
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 7 of 54




  his flat-out false statement that Mr. Klayman had “never won a courtroom victory in his life”

  was not only false and defamatory, but also malicious.

         B.     Defendant Stone Offers No Argument Regarding Unfair Competition

         Like Mr. Klayman’s claims for defamation, Defendant Stone does not even attempt to set

  forth any argument regarding Mr. Klayman’s claims under the FDUTPA.

         FDUTPA prohibits "[u]nfair methods of competition, unconscionable acts or practices,

  and unfair or deceptive acts or practices in the conduct of any trade or commerce." Waste Pro

  USA v. Vision Constr. ENT, Inc., 282 So. 3d 911, 917 (Fla. Dist. Ct. App. 2019). A claim for

  damages under the FDUTPA must include: claim ": (1) a deceptive act or unfair practice; (2)

  causation; and (3) actual damages.” Id. Importantly, the FDUTPA is not limited to consumers.

  “This change indicates that the legislature no longer intended FDUTPA to apply to only

  consumers, but to other entities able to prove the remaining elements of the claim as well.”

  Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164, 169

  (Fla. Dist. Ct. App. 2015). Thus, as a direct competitor, Mr. Klayman is able to bring a FDUTPA

  claim against Defendant Stone.

         The deceptive practice here is clear. The Defendant Stone is knowingly making false

  statements about Mr. Klayman in order to lower his standing and reputation in the conservative

  media personality market, where Mr. Klayman competes with the Defendant Stone.

         In addition to being an investigative journalist/author and a public interest
         litigator/advocate, respectively, Plaintiff Klayman is a competitor to Defendants
         as conservative media personalities, broadcasters, authors and columnists on
         social media and elsewhere. For instance, Plaintiff Klayman also hosts an online
         radio show and produces videos that are posted on the internet, issues press
         releases, commentary and other publications.” Comp. ¶¶ 48-49.

         Thus, by discrediting and defaming Mr. Klayman, Defendant Stone is trying to

  “materially prejudice the viewers and/or listeners as to the quality, nature, and contents of



                                                 7
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 8 of 54




  Plaintiff’s services, which has caused significant competitive and commercial injury to Plaintiff,

  as well as loss of good will and reputation. Comp. ¶51. Thus, in essence, the motivation behind

  the Defendant Stone’s misconduct is also financial, as he seek to destroy Mr. Klayman’s

  reputation in order to eliminate him as a competitor.

         This is set forth further in Mr. Klayman’s second affidavit. Exhibit 3. Mr. Klayman

  swears under oath that he “derive[s] financial benefit from appearing on radio and internet

  programs as a conservative political analysist and media personality.” Exhibit 3 ¶ 10.

  Furthermore, Mr. Klayman swears:

         I am a direct competitor of Defendant Roger Stone, as well as the Infowars
         Defendants, as I derive income from appearing on radio and internet programs
         and my writings as a conservative political analysts and media pundit nationwide
         and in this judicial district

         Defendant Stone and the Infowars Defendants are direct competitors with me, as
         they are also conservative political analysts and media pundits who broadcast and
         do business in this judicial district.

         Defendant Stone and the Infowars Defendants sell products, publish books, and
         appear on the radio and internet nationwide and in this judicial district.

         I also sell products, publish books, and appear on the radio and internet
         nationwide in this judicial district.

         Defendant Stone and the Infowars Defendants have harmed me as a competitor by
         publishing false statements about and which bear on my services in order to
         eliminate me as a competitor. All of the Defendants compete with me on the
         airwaves and in written publications.

         Defendant Stone and the Infowars Defendants are therefore liable under the
         FDUTPA. Exhibit 3 at ¶¶ 11-16.

  Accordingly, all of the elements of the FDUTPA are clearly met.

         C.      Defendant Stone’s Motion to Dismiss Based on Service Must be Denied

         Mr. Klayman has already moved this Court for leave to serve Defendant Stone and

  therefore adopts the arguments set forth in that motion.



                                                   8
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 9 of 54




         Furthermore, in Crews v. Shadburne, 637 So. 2d 979 (Fla. Dist. Ct. App. 1994), the Court

  came across a similar situation, and found that dismissal due to late service was improper. In

  Crews, the Plaintiff had the summons issued immediately after filing the Complaint. The same

  occurred here. Summons were issued on May 5, 2020, just a few days after the Complaint was

  filed on April 28, 2020. This is in stark contrast to cases where the Court found that dismissal

  was warranted, such as Gondal v. Martinez, 606 So. 2d 490 (Fla. 3d DCA 1992), where service

  was not attempted until approximately two years after the filing of the Complaint. See also

  Morales v. Sperry Rand Corporation, 601 So. 2d 538 (Fla. 1992) (dismissal proper where the

  Plaintiff waited three and a half months to have the summons issued, then attempted to service it

  by mail.) Here, Defendant Stone was personally served through a process server.

         Defendant Stone is known to hide from process servers. In another case brought by MR.

  Klayman on behalf of Dr. Corsi, Defendant Stone had to be served during a fundraiser at a strip

  club. Here, Defendant Stone was served just one day after the 120 statutory period. Defendant

  Stone would therefore be hard pressed to argue that he has been prejudiced in any way.

  Accordingly, Defendant Stone’s motion to dismiss based on service must be denied, and Mr.

  Klayman’s motion to serve Defendant Stone one day late must be granted.

         D.      Defendant Stone’s Motion to Strike Must Be Denied

         “In reviewing a motion to strike pleadings, the "striking of pleadings is not favored and

  all doubts are to be resolved in favor of the pleadings." Costa Bella Dev. Corp. v. Costa Dev.

  Corp., 445 So. 2d 1090, 1090 (Fla. 3d DCA 1984) (citations omitted). See also Ivey v. Southern

  States Power Co., 128 Fla. 345, 174 So. 834 (1937). A "motion to strike a pleading admits the

  truth of all facts well pleaded." Ivey, 174 So. at 836 (citations omitted). Finally, in Scarfone v.

  Silverman, 408 So. 2d 778 (Fla. 2d DCA 1982), this court concluded that when a party submits




                                                  9
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 10 of 54




   any evidence to support his allegations which directly contradicts the other party's position, the

   court cannot strike one party's pleadings simply because the opposing party says they are false.”

   McWhirter, Reeves, McGothlin, Davidson, Rief & Bakas, P.A. v. Weiss, 704 So. 2d 214, 216

   (Fla. Dist. Ct. App. 1998).

          Here, Defendant Stone moves to strike Mr. Klayman’s prayer for damages. However, Mr.

   Klayman’s prayer clearly states that he is asking for “an amount to be determined at trial.” This

   is entirely proper and therefore not subject to any motion to strike.

          Furthermore, Defendant Stone asks the Court to strike references to Defendant Stone

   having threatened Mr. Klayman “Mafia style.” There is nothing irrelevant about this, as it shows

   Defendant Stone’s character and willingness to do whatever it takes to eliminate those that he

   perceives as a threat, including Mr. Klayman. The only reference to “mafia” is found at

   paragraph 24 of the Complaint, which states, in part:

          The proof against Stone was so overwhelming that he did not present even one
          witness at trial and did not testify himself, for obvious fear he would be indicted
          again for perjury, as Stone has a hard time telling the truth. Indeed, he has a
          reputation of being a selfstyled dirty trickster and at a minimum an admirer of the
          Mafia, which is what likely caused the FBI to use multiple armed agents to raid
          his home in the months leading up to his indictment.

   Importantly, Defendant Stone is an admirer of the mafia, as came up during his criminal

   prosecution when he told a material witness he had threatened if he did not like under oath or

   take the Fifth Amendment to do a Frank Pentageli, a Mafia figure from the film the Godfather.

   Exhibit 4. This directly pertains to Defendant Stone’s lack of truthfulness, which is primarily at

   issue in this Complaint for defamation and unfair competition. Accordingly, Defendant Stone’s

   Motion to Strike must be denied.

          E.      Defendant Stone’s Motion for Sanctions Must Be Denied

          Defendant Stone moves for sanctions solely on the basis of “repetitive filings,” which as



                                                    10
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 11 of 54




   set forth above, is a function of Defendant Stone’s inability to stop defaming, interfering with,

   and harming Mr. Klayman, and not any vexatiousness on Mr. Klayman’s part.

           To the extent that Defendant Stone relies on a case previously filed by Mr. Klayman in

   the U.S. District Court for the Southern District of Florida styled Klayman v. Infowars, 20-cv-

   80614 (S.D. Fl.)(the “Florida Complaint”) as evidence that this instant complaint is a “shotgun

   pleading,” it is clear that such an assertion must fail.

           The Florida Complaint was dismissed voluntarily by Mr. Klayman, and was therefore

   never adjudicated substantively. Mr. Klayman believed that the Court had overstepped its bounds

   when it issued an Order Requiring More Definite Statement before the Defendants were even

   served. Due to this Mr. Klayman thought that the Court may have been biased and maybe knew

   Defendant Stone personally. Mr. Klayman raised this issue and the Court did not respond, which

   ultimately led to Mr. Klayman taking a voluntary dismissal.

   III.    CONCLUSION

           Based on the foregoing, Mr. Klayman respectfully requests that Defendant Stone’s

   Motion to Dismiss and for Sanctions be denied and this matter proceed to discovery.

   Dated: November 2, 2020                                       Respectfully Submitted,


                                                                 /s/ Larry Klayman
                                                                 Larry Klayman, Esq.
                                                                 7050 W. Palmetto Park Rd
                                                                 Boca Raton, FL, 33433
                                                                 Telephone: (561)558-5336
                                                                 Email:leklayman@gmail.com

                                                                 Pro Se



                                     CERTIFICATE OF SERVICE




                                                      11
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 12 of 54




          I HEREBY CERTIFY that on this 2nd day of November, 2020, a true copy of the

   foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                     /s/ Larry Klayman




                                                 12
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 13 of 54




                      EXHIBIT 1
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 14 of 54




    Transcript of Thomas J. Fitton
                                 Date: June 6, 2019
                               Case: Klayman -v- Fitton




       Planet Depos
       Phone: 888.433.3767
       Email:: transcripts@planetdepos.com
       www.planetdepos.com



           WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 15 of 54

                                                              Transcript of Thomas J. Fitton                                        1 (1 to 4)

                                                               Conducted on June 6, 2019
                                                                       1                                                                         3
 1              IN THE UNITED STATES DISTRICT COURT                          1                   A P P E A R A N C E S
 2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
 3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
 4    LARRY KLAYMAN,                  *                                      4       LARRY KLAYMAN, ESQUIRE
 5              Plaintiff,            *                                      5       Klayman Law Group, P.A.
 6       vs.                          *   Civil Action                       6       Suite 345
 7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7       2020 Pennsylvania Avenue, Northwest
 8              Defendant.            *                                      8       Washington, D.C.     20006
 9                                                                           9       (310) 595-8088
 10                                                                          10
 11                                                                          11
 12       Videotaped Deposition of THOMAS J. FITTON                          12
 13                       Washington, D.C.                                   13   ON BEHALF OF THE DEFENDANT:
 14                    Thursday, June 6, 2019                                14      RICHARD W. DRISCOLL, ESQUIRE
 15                           3:06 p.m.                                      15      Driscoll & Seltzer
 16                                                                          16      Suite 610
 17                                                                          17      300 North Washington Street
 18                                                                          18      Alexandria, Virginia     22314
 19   Job No.: 247643                                                        19      (703) 822-5001
 20   Pages 1 - 92                                                           20
 21   Reported by:     Vicki L. Forman                                       21
 22                                                                          22
 23                                                                          23
 24                                                                          24
 25                                                                          25



                                                                       2                                                                         4
 1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
 2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
 3                                                                           3       Cole, Scott & Kissane, P.A.
 4       Planet Depos                                                        4       Suite 120
 5       Suite 950                                                           5       222 Lakeview Avenue
 6       1100 Connecticut Avenue, Northwest                                  6       West Palm Beach, Florida     33401
 7       Washington, D.C.     20036                                          7       (561) 383-9206
 8       (888) 433-3767                                                      8       (Present via Telephone.)
 9                                                                           9
 10                                                                          10
 11                                                                          11
 12             Pursuant to agreement, before Vicki L.                       12   ALSO PRESENT:     Joannis Arsenis, Videographer
 13   Forman, Court Reporter and Notary Public in and                        13
 14   for the District of Columbia.                                          14
 15                                                                          15
 16                                                                          16
 17                                                                          17
 18                                                                          18
 19                                                                          19
 20                                                                          20
 21                                                                          21
 22                                                                          22
 23                                                                          23
 24                                                                          24
 25                                                                          25




                                                             PLANET DEPOS
                                                888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 16 of 54

                                             Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                              Conducted on June 6, 2019
                                                         41                                                           43
 1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
 2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
 3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
 4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
 5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
 6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
 7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
 8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
 9 raid, correct, in the media?                               9      MR. DRISCOLL: Objection to form.
 10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
 11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
 12     The Complaint is signed by James F                    12 attorney-client privilege.
 13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
 14 A His name is on the last page of the                     14    Q  So you don't know whether or not
 15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
 16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
 17 correct?                                                  17     MR. DRISCOLL: The communications between
 18 A Yes.                                                    18 an in-house counsel and the President of the
 19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
 20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
 21 he not?                                                   21 question about the contents of the communication
 22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
 23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
 24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
 25 the other?                                                25 lawsuit. That does not apply in this context.
                                                         42                                                           44
 1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
 2 know if he had.                                            2 privilege.
 3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
 4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
 5     A Another abusive harassing question.                  5 sexual harassment complaint?
 6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
 7 You can go ahead and answer it.                            7 attorneys?
 8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
 9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
 10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
 11 him.                                                      11 Q Are you saying that you never told anyone
 12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
 13      MR. DRISCOLL: That's an interesting                  13 out of it.
 14 question. The fact of the communication would not         14      Have you ever -- you have told other
 15 be. The contents of it would be.                          15 people in addition to -- strike that.
 16 A How I would know is my question of whether              16      You have told other people excluding
 17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
 18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
 19 to answer that one.                                       19 A You have to ask the question again.
 20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
 21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
 22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
 23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
 24 describing a process.                                     24 I'm saying you have told others who aren't
 25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                                PLANET DEPOS
                                   888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 17 of 54

                                            Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                             Conducted on June 6, 2019
                                                         45                                                           47
 1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
 2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
 3     A No, because that's not true. You weren't             3     A Yeah.
 4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
 5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
 6     Q After I sued you in this particular case             6 never published that particular issue, correct?
 7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
 8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
 9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
 10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
 11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
 12 not to answer.                                            12 reputation," do you see that?
 13     MR. KLAYMAN: Certify it.                              13 A Yes.
 14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
 15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
 16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
 17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
 18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
 19 affidavit which is --                                     19 document speaks for itself.
 20 A Exhibit 3.                                              20 A The document speaks for itself.
 21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
 22 paragraph seven where it says "I have no                  22 fine.
 23 recollection of ever having any communication with        23 A You're mischaracterizing it.
 24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
 25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                         46                                                           48
 1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
 2 communication with Roger Stone. It just says that          2 the question. Did he ever --
 3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
 4    A That's correct.                                       4 that I want to ask, Mr. --
 5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
 6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
 7 have no specific recollection and we would contest         7      Do you see the statements in the last
 8 that?                                                      8 sentence of paragraph eight where it says "To
 9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
 10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
 11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
 12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
 13 You're just saying you don't have a recollection          13 conduct, do you see that?
 14 of ever having it, correct?                               14 A Yeah.
 15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
 16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
 17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
 18 what you were trying to say, that you never had           18 which you swore to under oath?
 19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
 20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
 21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
 22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
 23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
 24 harassment complaint during his employment by             24 Number 06-cv-670.
 25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
   Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 18 of 54
                                                                               Roger Stone taken on 2/12/2020


   1                  IN THE CIRCUIT COURT OF THE SEVENTEENTH CIRCUIT
                   IN AND FOR BROWARD COUNTY AND THE FIFTEENTH JUDICIAL
   2                  CIRCUIT FOR PALM BEACH COUNTY, FLORIDA, FLORIDA
   3

   4      LARRY KLAYMAN,
                                                                   CASE NO. 19-011394
   5                                Plaintiff,
   6           -vs-
   7      ROGER STONE,
   8                      Defendant.
               ____________________________________/
   9
               JEROME CORSI, et al
 10
                                        Plaintiff
 11

 12            vs.                                              CASE NO. 50-2019-CA-013711
 13
               ROGER STONE, et al
 14
                          Defendant
 15            ____________________________________/
 16
                                    VIDEOTAPED DEPOSITION OF ROGER STONE
 17
                                                   VOLUME I OF II
 18
                                          Wednesday, February 12, 2020
 19                                          9:42 a.m. - 4:28 p.m.
 20
                                  110 Southeast 6th Street, Suite 1700
 21                                  Fort Lauderdale, Florida 33301
 22
               Stenographically Reported By:
 23            PATRICIA BAILEY-ENTIN, FPR
               Notary Public, State of Florida
 24            BAILEY & ASSOCIATES REPORTING, INC.
               Fort Lauderdale Office
 25            Phone - 954-358-9090


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 1
   Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 19 of 54
                                                                                 Roger Stone taken on 2/12/2020


   1                            But let's start with my sworn affidavit on top,
   2           and I'll ask that that be marked.                        It -- it entails --
   3                            MR. KLAYMAN:               And you can just mark it right in
   4                   the book --
   5                            THE REPORTER:                   Sure.
   6                            MR. KLAYMAN:               -- to make it easy.
   7                            That's Exhibit 2 to the Stone deposition and it
   8                   entails 59 pages.
   9                            (Plaintiffs' No. 2, Affidavit of Larry Klayman,
 10            was marked for Identification.)
 11            BY MR. KLAYMAN:
 12                    Q.       You are aware, Mr. Stone, that I'm the founder
 13            of Judicial Watch?
 14                    A.       I am.
 15                    Q.       You've spoken to Tom Fitton, haven't you?
 16                    A.       One time in my entire life.                I saw him
 17            backstage at a conference in -- at Dural, maybe a couple
 18            months ago, and we -- we shook hands in passing.                                Beyond
 19            that, I've never spoken to the man.
 20                    Q.       You've spoken to others at Judicial Watch,
 21            though, haven't you?
 22                    A.       No, actually, I haven't.                Not that I recall.
 23                    Q.       You -- you may have, but you just don't recall?
 24                    A.       I don't recall ever speaking to anyone at -- at
 25            Judicial Watch.                 I couldn't name anybody else at


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 39
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 20 of 54




                      EXHIBIT 2
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 21 of 54



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTIRCT OF FLORIDA


                                                  §
   LARRY KLAYMAN,                                 §      CIVIL ACTION NO. 0-20-cv-61912
                                                  §
                                                  §
                   Plaintiff,
                                                  §
         vs.                                      §
                                                  §
  INFOWARS, LLC, FREE SPEECH                      §
  SYSTEMS, LLC, ALEX E. JONES,                    §
  DAVID JONES, OWEN SHROYER, and                  §
  ROGER STONE                                     §
                                                  §
                 Defendants.


                          SWORN AFFIDAVIT OF LARRY KLAYMAN

         I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

  swear and affirm as follows:

                          A BRIEF HISTORY OF MY BACKGROUND

         1.      I have personal knowledge of the following facts and if called upon as a witness,

  could testify competently thereto.

         2.      In 1973, I graduated from Duke University where I majored in political science and

  French literature. I excelled academically and graduated with honors.

         3.      I then matriculated at Emory Law School where I excelled academically and

  graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

  Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

  Georgia.

         4.      I passed The Florida Bar the first time I took the exam.

         5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.



                                                   1
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 22 of 54



         6.      I began my legal career in this circuit in Miami, Florida as an associate for

  Blackwell, Walker, Gray, Roberts, Flick & Hoehl ( Blackwell ), which was then the largest and

  most prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on

  December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

  forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

                                   I                              U.S. D               J          ( DOJ )

  Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit.

         7.      I                              J           W     , I . ( J        W        )     1994,



  abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

  voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

  primary election.

         8.      In 1998, during the time I ran Judicial Watch, I          T       J. F     ( F      )

  my contract assistant. I later appointed him president of the organization I founded.

         9.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

  U.S. Senate in Florida. At the time I left Judicial Watch, I learned that Fitton had never graduated

  from college, which he had told me he had when I initially hired him.

         10.     C            D           R         S       ( D            S   )

  publications, I have enjoyed many successes in my career as a lawyer, many of which have been

  brought to the attention of the public by complimentary newspapers, magazines, editorials and

  journals.

         11.     For example, I practiced law at Blackwell with my supervising partners Paul Larkin

  and Layton Mank and participating in winning product liability cases as defense counsel for

  Blackwell including cases involving Raleigh bicycles, pharmaceutical drugs manufactured by


                                                        2
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 23 of 54



  Burroughs-Wellcome, and allegedly misdiagnosed cancer victims, and other personal injury and

  medical malpractice cases. Additionally, I handled lawsuits in admiralty.

           12.     I left Blackwell to join the DOJ as a trial lawyer, prosecutor and defense lawyer in

  late 1979. During my time at the DOJ, I had many victories in the courtroom as well as favorable

  settlements for the government, i.e., such as for the Consumer Affairs Section of the Antitrust

  Division over misbranded, adulterated food and drug products including fruit drinks and

  prophylactics for the Food & Drug Administration ( FDA ) and successful seizures and criminal

  prosecutions of dangerous products on behalf of the Consumer Product Safety Commission

  ( CPSC ) such as slant-sided refuse bins,                            sleepwear, and intraocular lens

  implants for cataract patients.

           13.     Importantly, I was also on the trial team that successfully broke up the AT&T

  monopoly       creating competition in the telecommunications industry. I left the DOJ in late 1981.

           14.     Then, working as an international trade lawyer for Busby, Rehm & Leonard and

  after a few years having founded my own firm The Law Offices of Larry E. Klayman, later named

  Klayman & Associates, P.C., I won countervailing duty and antidumping duty cases concerning

  steel from South Africa, garden furniture from Italy, musical instrument pads from Italy, coffee

  filters from Brazil, key limes from Peru, fireworks from China and a host of other product imports.

  I represented both importers and exporters. (While at Busby, Rehm & Leonard, I also took some

  months on hiatus and worked in the Competition Directorate (DG-4) of the Commission of the

  Europe     C              S       ( E.C. ).

           15.     Later, with my law firm, I won Section 337 unfair trade practice cases at the U.S.

  I              T      C            ( USITC ) concerning tennis rackets from Belgium, power tools

  from Taiwan, luggage from Taiwan, mass spectrometers from France, jam from Belgium, and

  machine tools from Brazil. I won a landmark case concerning recloseable plastic bags, which


                                                     3
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 24 of 54



  broke the patents of Minigrip and Dow Corning, M                   licensee. That case victory opened up

  competition for zip lock bags, a multi-trillion dollar industry.

         16.     There was also an USITC patent case, pursuant to Section 337, which I litigated

  and won involving motorcycle helmets and another antidumping and countervailing duty cases

  before the Commerce Department and USITC concerning fire protection products and scuba

  diving neoprene body suits.

         17.     I also won a Section 302 case involving paper from Brazil.

         18.     All of the Section 337 cases were judge-tried and I won every one of them.

         19.     I won a jury trial against Makita over power tools, another jury trial against a

  domestic manufacture of removable swimming pools for my client Remove Pool Fence Co., and

  yet another jury trial for my client, Maccaferri, on a contract dispute. These are only some of the

  jury trials I won during my early career.

         20.     Because of my work during the time I ran Judicial Watch, a court ruled that

  President William Clinton committed a crime during the Filegate litigation. I also triggered the

  famous Chinagate scandal in a Freedom of Information Act, 5 U.S.C. § 552 et seq., which gave

  rise to Judicial Watch ultimately being awarded almost a million dollars. I filed cases which ended

  Bill and Hillary C

  their home at Chappaqua, New York and ended the illegal payment of legal fees to the Clintons by

  State Farm, which was a form of bribery. I also participated in the famous Gore v. Bush litigation

  in Tallahassee, Florida that settled the 2000 presidential elections by the U.S Supreme Court. I

                                 F        A       R            A ( FARA )                 C       E

  Task Force that made its way to the U.S. Supreme Court.

         21.     I brought a case for Jose Basulto of Brothers to the Rescue in a Florida court, which

  resulted in a $1.8 million judgment against the Republic of Cuba for shooting down Brothers to


                                                      4
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 25 of 54



  the Rescue planes, and I represented the Miami family of Elian Gonzales and other victims of

  Fidel Castro, such as journalists who were jailed by Castro for their political beliefs. In this regard,

  I not only filed criminal complaints for these victims against Fidel Castro in Belgium courts, but

  also lobbied and testified in both Italian and French in Italy and France, as I am fluent in both

  languages, before various European parliaments to increase economic sanctions on Cuba for abuse

  of human rights. I also lobbied the European Union in Brussels, Belgium for increased sanctions

  on Cuba.

         22.     On December 16, 2013, Judge Richard J. Leon granted my request for a

                                                   N          S       A        ( NSA )            O

  administration, when Judge Leon found for the first time in history that the collection of metadata

  telephony records by the NSA was likely unconstitutional.

         23.     Because of that ruling, Congress enacted the USA Freedom Act, which sought to

  end illegal and unconstitutional mass surveillance by government intelligence agencies and the

  Federal Bureau of I              ( FBI ).

         24.     I obtained a jury verdict in the U.S. District Court for the Southern District of

  Florida against my former public interest group Judicial Watch, which was then run by Fitton, for

  maliciously defaming me in the amount of $181,000, which included punitive damages.

         25.     My client Sheriff Joe Arpaio and I were the first to challenge former President

  O                                                    over 5 million illegal aliens and were ultimately

  successful, along with 25 other attorneys general, in front of the U.S. Supreme Court.

         26.     I                                         D. J      C      ( D. C        ) from getting

  indicted, first because he told the truth and did not engage in witness tampering and threaten to kill

  a witness such as Randy Credico, as Defendant Stone did, and second because of my legal skill

  and acumen. Dr. Corsi is a material witness in the Russian Collusion investigation by Special


                                                       5
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 26 of 54



  C          R           M           ( M                 )                       a material witness as Person 1 in Defendant

  S       M                               .

         27.         I have had many other successes in addition to the above-listed victories.

         28.         I myself                                                W           : W                H         I C       e to Fight the

  E                                               2009. I    , I wrote about my unfortunate experience with Defendant

  Stone. See Exhibit A. I authored this book myself without a ghostwriter and I came runner-up at

  an International Book Fair. It also still has a review on www.Barnesandnoble.com of 4.5 stars out

  of the maximum 5 stars.

         29.         Upon its publication, J                   C         ,                          R       B           B

                 : T         Time                                                L       K              M

  of Time,       K                   .T                         J            W                          B                               . See

  Exhibit B.

         30.         J           F            ,                     W        N D          .     ,                                     : L

  Klayman is my hero because he has integrity                           enough to prevent him from blind loyalty to party

  or ideolog . . . T                                                                                                        ...T

  other men like Larry early in American history. Their names were Washington, Jefferson,

  Madison and Henry. See Exhibit B.

         31.         Louis Jacobson of the National Journal said this of me:                                    ...

  of secrecy rules, Larry Klayman has become a force in Washington. See Exhibit B.

         32.         B       M            ,          N       PBS,                : ...

  door some public official has marked secret . . . Larry Klayman is himself a conservative, but

                                                                    .

         33.         Frank Rich, famed                                       T       N              T                           : L     ...I

  appreciate your own maverick                       if we can still use that word!            thinking                     .


                                                                        6
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 27 of 54



            34.       These are just a few of the accolades I have received over the years from

  conservatives and liberals alike, who appreciate and admire my work. See my biography attached

  as Exhibit C and incorporated herein by reference; see also E              D, L    K        ,    O

  M    T     P                             genesis of the Tea Party to me.

            35.       I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

  which has the mission of investigating and prosecuting government corruption and abuse through

  legal advocacy. I also am in private practice with The Klayman Law Group, P.A. I am unique as a

  public interest advocate. I am a columnist for World Net Daily and have had about 500+ columns

  published over the last 10 years. I have also been a columnist for Newsmax through a blog titled

   K              C         and in addition to my book Whores: How and Why I Came to Fight the

  E                   , I also published two other books: Fatal Neglect and Essays of a Mad Man. I

  also have my own syndicat                            R      A                 S        P

  L     K             .

                          MY EXPERIENCES WITH DEFENDANT ROGER STONE

            36.       I met Defendant Stone at the Old Ebbitt Grill in Washington, D.C. in 1988 while he

  was a partner with Paul Manafort and others and was working as a lobbyist for the firm Black,

  Manafort, Stone, & Kelly.

            37.       Defendant Stone was a political consultant who claimed to help get presidents

  and other politicians elected. The firm made money by then lobbying the very men they put in

  office.

            38.       Defendant Stone backed Republican candidate Jack Kemp for President and he

  recommended that I be put on the executive finance committee, which also included Donald J.

  Trump.




                                                       7
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 28 of 54



         39.     Because Defendant Stone knew of my successes and capabilities as a private

  lawyer, he told me that he had recommended me for U.S. Attorney when George Bush was

  President in 1992.

         40.     In 1996, at a Republican Convention in San Diego, California, Defendant Stone

                                                                  .

         41.     The media at the time went after Defendant Stone because of his alleged

  pa                                                    .

         42.     The media alleged at the time that Defendant Stone solicited sex half-naked, and

  that there was a picture of Defendant Stone in a compromising position to back up the story.

         43.     Defendant Stone contacted me and, because he knew my capabilities and acumen

  as a lawyer, retained me to represent him to get the media to cease what he claimed then was a

  smear campaign.

         44.     I successfully got the media to back off Defendant Stone through my skill as a

  lawyer and Defendant Stone was grateful.

         45.     I maintained in sporadic contact with Defendant Stone until 2003 when I told him

  of my plans to voluntarily leave Judicial Watch and run for the U.S. Senate.

         46.     There were confirmed rumors that Senator Bob Graham would retire from the U.S

  Senate well before he announced his retirement in November 2003. Defendant Stone traveled in

  Republican and political circles and knew that the Senator would be retiring in early to mid 2003.

         47.     Thus, I was in contact with Defendant Stone in early to mid 2003, having been put

  in contact with him by Scott Reed, then Chief of Staff to Jack Kemp, who then was Secretary of

  Housing and Urban Development, and Defendant Stone was made aware by Scott Reed that I

                         U.S. S            B    G             .




                                                    8
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 29 of 54



         48.     As I was a newcomer to politics, it would have been virtually impossible for me to

  beat Bob Graham, the incumbent, given the privileges and name recognition an incumbent

  receives, unless he or she is enmeshed in a major scandal. Senator Bob Graham was never

  enmeshed in such scandal.

         49.     Because he was aware of my prior successes at Judicial Watch and before,

  Defendant Stone wanted to work with me as my U.S. Senate campaign manager. During this time,

  the spring, summer, and fall of 2003, and in preparation for my U.S. Senate run, Defendant Stone

  researched and kept books and records of many of my accomplishments. He had several binders

  (2-3 feet) full of information about me and the victories that I had obtained at Judicial Watch and

  elsewhere. Again, because Defendant Stone knew of my successes and legal political acumen,

  Defendant Stone wanted to be on my team and help me run for the U.S. Senate.

         50.     Defendant Stone thus knew of many cases I had won in courtrooms and other legal

  accomplishments and in fact had kept records of successes in a book of my accomplishments.

         51.     Soon after I hired him and during the height of my U.S. Senate campaign, I

  discovered that Defendant Stone had a conflict of interest and was working with Al Sharpton,

  while simultaneously working with me. He had agreed to represent me exclusively and I

  considered Al Sharpton to be an unsavory character. He also was not competently running my

  campaign with a staff of his friends which he had hired at great expense to me.

         52.     I let Defendant Stone go roughly after about one month of his working with me on

  my U.S. Senate campaign. Shortly after his being let go, Defendant Stone and his sidekick Mike

  Caputo,                                                                    , along with other staff

  Defendant Stone had hired, stole thousands of dollars of campaign cell phones and laptops, which

  I had purchased with my personal funds for the campaign.




                                                   9
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 30 of 54



          53.     I have not spoken to Defendant Stone since I parted ways with him in 2003 given

  this experience.

          54.     Defendant Stone is an individual and citizen of Florida. Special Counsel Robert

  M        ( M         )             S                                   R        C

  seven different felony counts, including lying under oath, witness tampering and obstruction of

  justice by threatening to kill a material witness and his service dog.

          55.     The January 18, 2019 InfoWars video, published in this circuit, contained several

  false, misleading and defamatory statements concerning me. These false and defamatory

  statements include but are not limited to:

          A 1:25, De e da            S       e a ,      He    (K a       a )     e e   ac a         a
          c         c                        e.

          A 1:30, De e da        S        e a , He (K a a ) a                    ed a J d c a Wa c .
          A T      F                     e e . He a    ed beca e                 a e a a a       e
          c    a .

          A    1:37,    De e da  S e a , He (K a a )        c                           ee , e      a
               b       , e a d , e a e      a ac, a d e c d be                          e   e
           a e          A e ca. W      a Je    C      a e , C                             a   e     e
          electric c   a .S      dea a e a    d      e   e                              .

          A 2:01, De e da        S       e   b     ed   a Pa                 a   ece    a ba e.

          A 4:11, De e da S              e a , F             e e     e          e e           ...   a
          La   Ka a      IQ                 e  a 70,            e            ...

  Am. Compl. at ¶¶ 55, 56, 59, 61, 62.

          56.     Defendant Stone acted with actual when he published the false, misleading and

  defamatory statements concerning me because he knew they were false or acted with a reckless

  disregard to their truth, as set forth herein.

          57.     Defendant Stone not only acted with actual malice when he published the false,

  misleading and defamatory statements concerning me, but he also had motives to maliciously



                                                        10
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 31 of 54



  defame me. He published the false and misleading statements knowing that they were false or with

  a reckless disregard for their truth. Defendant Stone had reason to know that his statements were

  false.

           58.   Defendant Stone is aware of many, many victories of mine as he was in charge of

  putting together the book of my accomplishments for fundraising purposes for my U.S. Senate

  campaign, among other reasons.

           59.   Since the time I let Defendant Stone go as my campaign manager in late 2003,

  Defendant Stone has tried to trade off my clients like a scavenger. I have warned my clients not

  to become involved with him as, in my opinion and through my experience, Defendant Stone is

  not an honorable, ethical or honest person. He has been widely and rightly called a self-styled

                  In my opinion, this characterization is accurate based on my experience dealing

  with him. See G          R       S            N    ,

  https://www.netflix.com/title/80114666. He tried to trade off my clients for his own profit and

  purposes.

           60.   When the National Enquirer contacted me in 2018 to get a comment on a story it

  was writing about President Donald Trump and to get my legal opinion on the Mueller

  investigation, I told the reporter not to quote me in the same article as Defendant Stone, or any

  article in which he wrote, as Defendant Stone wrote for the National Enquirer at the time. The

  National Enquirer is located in South Florida and is apparently close with Defendant Stone, a

  South Florida citizen. I did not want to be quoted or associated at all with Defendant Stone

  because I consider him       like others do   to be a self-styled dirty trickster who was likely going to

  be indicted for alleged criminal behavior by Mueller and in fact was indicted by Mueller.

           61.   In 2018, I also told Alex Jones and his show producers on InfoWars that I did not

  want to appear on any show which included Defendant Stone or had ties to Defendant Stone,


                                                      11
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 32 of 54



  either as a guest or as a host, because I strongly felt at the time that Mueller may indict Defendant

  Stone. Defendant Stone was at the time a host on InfoWars.

          62.     I also warned Alex Jones not to release any information          that was potentially

  under seal in the contempt case of Melendrez v. Arpaio, 07-cv-02513 (D. Ariz. 2007)         which he

  may have improperly obtained from Defendant Stone or others concerning Dennis Montgomery,

  another whistleblower client of mine who contracted with the U.S. government so it could use his

  software capabilities for intelligence gathering.

          63.     During the criminal trial of my client Cliven Bundy, again to try to scavenge off

  my clients, Defendant Stone flew to Las Vegas, Nevada where the Bundys lived and boasted that

                             C       B                     .I       C   B      ,C

                , to stay away from Defendant Stone and she did.

          64.     I also warned my then client at the time, Dennis Montgomery, to stay away from

  Defendant Stone.

          65.     Defendant Stone wanted to      and did     intimate and threaten my client Dr. Corsi

  since he is a material witness in the Mueller investigation as Defendant Stone obviously feared

  that he would testify ag               M      .D              S                  D.C

  he knew that I know what type of person he is and must have thought falsely that my

  representation of Dr. Corsi was my revenge for him having harmed me during my U.S. Senate

  campaign.

          66.     In sum, Defendant Stone tried to trade off my clients and I shut this down every

  time in order to protect my clients from Defendant Stone. He also knew that I wanted nothing to

  do with him and I predicted early on in the Russian collusion investigation that Mueller would

  most likely indict Defendant Stone because of        in my experience with him    his rank dishonesty

  and dirty tricks.


                                                      12
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 33 of 54



         67.     This, in addition to other information that will be meted out in discovery, supplies

  the motive to maliciously defame me. That he attacks my acumen and ability as a lawyer and

  defamed me personally with false sexual harassment complaint claims is directly related to my

  having kept him away from my clients.

         68.     This vindictive, malicious retaliation by Defendant Stone had a logical purpose. He

  tried to intimate and threaten Dr. Corsi and me in order for us not to collaborate with Mueller. We

  obviously did not collaborate with Mueller but Defendant Stone is both unstable and unhinged

  (See CDs containing videos of defamatory statements and publications) and apparently paranoid

  and he tried to prevent collaboration at all costs in order to save his own skin. His conduct toward

  us is similar to his conduct toward Material Witness 2 in the Mueller investigation, Randy

  Credico, who he allegedly threatened M                    to kill. He even allegedly threatened to kill

  C                      ,                                   .

                                               DAMAGES

         69.     As an attorney, I rely on my virtue and integrity, as my reputation and good will

  determines the amount of clients that come to me to earn a living for their legal matters in the

  public interest and privately.

         70.     Any damage done to my reputation harms my ability to practice law as a lawyer,

  particularly in this circuit, which is my community. This also harms my work as an author,

  columnist and syndicated radio talk show host, all of which depend on reputation and good will.

         71.     D           S                  s in this instance have caused harm to my reputation,

  good will and well being in this circuit, the United States, and globally, as I am also an

  international lawyer as previously set forth in this affidavit.




                                                     13
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 34 of 54



         72.       There was never any single instance of someone making a sexual harassment

  complaint against me during my almost ten years at Judicial Watch. Defen           S

  to the contrary are false and defamatory and made with actual malice.

         73.       Defendant Stone acted with actual                                     I

  because of a sexual harassment complaint because he knew that was false. Am. Compl. at ¶ 56.

  Defendant Stone knew or had reason to know that this was false, as he was my campaign manager

  when I left Judicial Watch.

         74.       A                             D                               ,

  testimony of Fitton of Judicial Watch, this also proves the falsity of this statement. Indeed, both

  Fitton and Defendant Stone have been forced to testify under oath that they never spoke about my

                   .   Defendant Stone thus fabricated this falsity, according to F            sworn

  testimony.

         75.       The damage done to me and my clients Dr. Corsi, Cliven Bundy, and the Gold Star

  parents of Extortion 17 whose sons died in combat in Afghanistan, because of Defendant Stone is

  continuing. As just one example, a person approached me in an elevator and told me that I was

               J        W     .

         76.       Defendant Stone acted with actual malice when he published all of the defamatory

  statements. He knew the statements were false or had a reckless disregard for their truth. He had

  reason to know his false and misleading statements were false.

         77.       I was damaged financially, as well as to my reputation and good will, and

  emotionally, by the defamatory and other tortious acts of Defendant Stone.

         78.       Each of the Defendants, Alex Jones, David Jones, Owen Shroyer, Free Speech and

  Infowars, is intimately familiar with my background, qualifications and successes as a public

  interest and private attorney. For this reason, I was previously invited to appear on Infowars on


                                                  14
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 35 of 54



  many occasions before Defendants decided   at the direction of Defendant Stone   to defame my

  client, Dr. Corsi and me.

  Affiant Sayeth Not

  SWORN TO UNDER OATH THIS 2ND DAY OF NOVEMBER OF 2020.


                                                          _______________________
                                                          Larry Klayman




                                              15
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 36 of 54




                    EXHIBIT A
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 37 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 38 of 54




                    EXHIBIT B
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 39 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 40 of 54




                    EXHIBIT C
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 41 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 42 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 43 of 54




                    EXHIBIT D
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 44 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 45 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 46 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 47 of 54



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                       Case Number:    0:20-cv-61912
  INFOWARS, LLC, et al

                        Defendants.


                          SWORN AFFIDAVIT OF LARRY KLAYMAN

         I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

  swear and affirm as follows:

                          A BRIEF HISTORY OF MY BACKGROUND

         1.      I have personal knowledge of the following facts and if called upon as a witness,

  could testify competently thereto.

         2.      In 1973, I graduated from Duke University where I majored in political science and

  French literature. I excelled academically and graduated with honors.

         3.      I then matriculated at Emory Law School where I excelled academically and

  graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

  Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

  Georgia.

         4.      I passed The Florida Bar the first time I took the exam.

         5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.

         6.      I began my legal career in this circuit in Miami, Florida as an associate for

  Blackwell, Walker, Gray, Roberts, Flick & Hoehl (“Blackwell”), which was then the largest and

  most prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on


                                                   1
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 48 of 54



  December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

  forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

  including during the period that I was a trial attorney for the U.S. Department of Justice’s (“DOJ”)

  Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit.

         7.      I conceived of and founded Judicial Watch, Inc. (“Judicial Watch”) in 1994, a

  public interest group that’s mission was to investigate and prosecute government corruption and

  abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

  voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

  primary election.

         8.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

  U.S. Senate in Florida. Tom Fitton later took control of Judicial Watch and was there at the time I

  left Judicial Watch and knows that I was not ousted as a result of a sexual harassment complaint.

         9.      I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

  which has the mission of investigating and prosecuting government corruption and abuse through

  legal advocacy. I also am in private practice with The Klayman Law Group, P.A. I am unique as a

  public interest advocate. I am a columnist for World Net Daily and have had about 500+ columns

  published over the last 10 years. I have also been a columnist for Newsmax through a blog titled

  “Klayman’ Court” and in addition to my book “Whores: How and Why I Came to Fight the

  Establishment”, I also published two other books: “Fatal Neglect” and “Essays of a Mad Man.” I

  also have my own syndicated radio show and daily podcasts with Radio America called “Special

  Prosecutor with Larry Klayman.”

         10.     I derive financial benefit from appearing on radio and internet programs as a

  conservative political analysist and media personality.




                                                    2
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 49 of 54



          11.      I am a direct competitor of Defendant Roger Stone, as well as the Infowars

  Defendants, as I derive income from appearing on radio and internet programs and my writings as

  a conservative political analysts and media pundit nationwide and in this judicial district.

          12.      Defendant Stone and the Infowars Defendants are direct competitors with me, as

  they are also conservative political analysts and media pundits who broadcast and do business in

  this judicial district.

          13.      Defendant Stone and the Infowars Defendants sell products, publish books, and

  appear on the radio and internet nationwide and in this judicial district.

          14.      I also sell products, publish books, and appear on the radio and internet nationwide

  in this judicial district.

          15.      Defendant Stone and the Infowars Defendants have harmed me as a competitor by

  publishing false statements about and which bear on my services in order to eliminate me as a

  competitor. All of the Defendants compete with me on the airwaves and in written publications.

          16.      Defendant Stone and the Infowars Defendants are therefore liable under the

  FDUTPA.

  Affiant Sayeth Not

          SWORN TO UNDER PENALTY OF PERJURY THIS 2nd DAY OF NOVEMBER 2020


                                                                _______________________
                                                                Larry Klayman




                                                     3
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 50 of 54
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 511098
                                                                             of 54


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


         UNITED STATES OF AMERICA,  :
                                    :     Criminal Action
                     Plaintiff,     :     No. 19-CR-018
                                    :
                                    :     JURY TRIAL - DAY 6
                                    :     Afternoon Session
                   vs.              :
                                    :     Washington, D.C.
                                    :     November 13, 2019
         ROGER JASON STONE, JR.,    :     Time: 1:05 p.m.
                                    :
                     Defendant.     :
         ______________________________________________________________

                            TRANSCRIPT OF JURY TRIAL
                                   HELD BEFORE
                       THE HONORABLE AMY BERMAN JACKSON
                           UNITED STATES DISTRICT JUDGE
         ______________________________________________________________

                                A-P-P-E-A-R-A-N-C-E-S

         For the Plaintiff:     JONATHAN IAN KRAVIS, Esquire
                                MICHAEL JOHN MARANDO, Esquire
                                ADAM C. JED, Esquire
                                AARON SIMCHA JON ZELINSKY, Esquire
                                U.S. Attorney's Office for
                                the District of Columbia
                                555 Fourth Street, NW
                                Washington, DC 20530
                                (202) 252-7698
                                Email: Jonathan.kravis3@usdoj.gov
                                Email: Asjz@usdoj.gov
                                Email: Michael.marando@usdoj.gov
                                Email: Adam.Jed@usdoj.gov

         For the Defendant:     Bruce S. Rogow, Esquire
                                Law Office of Bruce S. Rogow, P.A.
                                100 NE 3rd Avenue
                                Suite 1000
                                Fort Lauderdale, FL 33301
                                (954) 767-8909
                                Email: brogow@rowlaw.com
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 521132
                                                                             of 54


      1   Credico -- after Credico gets the letter requesting the

      2   interview, Credico tells Stone:      "My lawyers want to see me

      3   today."

      4        Look at how Stone responds:      "Stonewall it, plead the

      5   Fifth, anything to save the plan."

      6        This is a Richard Nixon quote from Watergate, and this is

      7   Roger Stone's plan for his loose end.       Credico cannot expose

      8   Stone's lies to the committee if the committee never hears from

      9   Credico.

     10        Again, two days later on November 21st, Credico writes:

     11   "I was told I'll be getting a subpoena."

     12        Stone responds:    "That was the point when your lawyer

     13   should have told them you'd assert your Fifth Amendment

     14   rights."

     15        Here are three more messages from December of 2017, all

     16   referencing the Fifth Amendment:      Facebook message, Fifth

     17   Amendment; text message, You can plead the Fifth; text message,

     18   So what, all legal, take the Fifth, fuck em.

     19        Then there's this:     Randy Credico eventually gets a

     20   subpoena from the House Intelligence Committee on November 27th

     21   or 28th of 2017.     Take a look at what Roger Stone writes to him

     22   one day later as they're texting about the subpoena:         "The

     23   whole thing will be worthless unless you find a place to do

     24   your Frank Pentangeli impression, sure, sure, Roger Stone this,

     25   Roger Stone that."
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 531133
                                                                             of 54


      1        Here it is again, December 1st, 2017:        "Start practicing

      2   your Pentangeli," followed by four links to news articles about

      3   Credico testifying before the committee.

      4        Remember who Frank Pentangeli is.       He's a character in the

      5   movie The Godfather Part II.      And there's a scene in the movie

      6   where Pentangeli is supposed to testify before a congressional

      7   committee.     Pentangeli is called to testify so the committee

      8   can bring a perjury charge against his associate.         Stop me when

      9   this starts to sound familiar.

     10        But Pentangeli lies to the committee.        He says he doesn't

     11   know anything about that criminal activity, and -- and this is

     12   the kicker -- the lines, the words that Pentangeli uses in the

     13   movie to claim to the committee he doesn't remember, those are

     14   the same lines that Roger Stone texted to Randy Credico one day

     15   after Credico gets the subpoena.      Look at the message:      "Sure,

     16   sure, Roger Stone, this, Roger Stone that."

     17        Miss Taylor told you about this.       She told you that in

     18   this scene in the movie Pentangeli says to the committee:          "I

     19   made all that stuff up.     The FBI offered me a deal, and when

     20   they offered me the deal, I told them, sure, sure, Michael

     21   Corleone this, Michael Corleone that."

     22        Here's Stone one day after the subpoena, "Sure, Sure,

     23   Roger Stone this, Roger Stone that."

     24        Credico told you how he understood these text messages.

     25   He said:     Look, I can't just go in there like Frank Pentangeli
Case 0:20-cv-61912-DPG Document 28 Entered on FLSD Docket 11/02/2020 Page 541134
                                                                             of 54


      1   and say I don't know Roger Stone.      This isn't the 1950s, like

      2   when The Godfather was set.     There's text messages and emails

      3   that show we know each other, unless of course you lie to the

      4   committee about the text messages and emails."

      5        But Credico told you he understood Stone to be telling him

      6   you can, quote, throw them off, throw the committee off.          You

      7   can quote, "not recall events that actually transpired."

      8        Those are Credico's words about what these messages meant.

      9   When Stone told Credico to do a Pentangeli, Credico full-well

     10   understood that Stone was telling him to lie to the committee.

     11        Ladies and gentlemen of the jury, when you send a witness

     12   before a congressional committee, text messages telling him to

     13   do a movie character who lies to a congressional committee,

     14   that is witness tampering, plain and simple.        And it's not just

     15   the committee investigation.

     16        December 1st, 2017:     "If you turned over anything to the

     17   FBI you're a fool."

     18        December 24th, 2017:     "I'm not talking to the FBI, and if

     19   you are smart you won't either."

     20        January 25th, 2018:     "Waste of your time, tell him to go

     21   fuck himself.

     22        Who?

     23        Special Counsel Robert Mueller."

     24        This is Stone telling Credico:       Keep your mouth shut.

     25   Don't talk to the committee, don't talk to the FBI, don't talk
